DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This office action is in response to communications filed 2/23/2021. Claims 1, 6 and 14 are amended. Claims 9-13 are cancelled. Claims 1-8 and 14-20 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 1-8 and 14-20 have been considered but are not persuasive. In response to Applicants’ arguments on page 9, section IV, that “Further, it is noted that Morioka does not cure the deficiency of Choi. For example, it is noted that Morioka discloses an image capturing device that automatically extracts still pictures from captured video, but Morioka fails to disclose the feature "wherein the feature information of the predetermined object comprises an appearance or disappearance of the predetermined object or a change in a number of the predetermined object" as recited in claim 1”, the Examiner respectfully disagrees. The Examiner notes that Morioka teaches, at least at [0190]-[0198], extracting an image based on recognizing a specific face of a person of interest, which is reasonably feature information of a predetermined object comprising an appearance of the predetermined object. Therefore, the limitations as claimed are reasonable met, and the rejection of record is maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (of record) in view of Morioka (of record).

Regarding claims 1, 17 and 19, Choi discloses a method for acquiring video data (see Choi, at least at Figs. 1-3 and 9 and related text), the method comprising: 
recording and obtaining video data (see Choi, at least at [0028]-[0029] and related text); 
performing feature recognition on the video data to recognize feature information of a predetermined object (see Choi, at least at [0029]-[0030], [0049]-[0050], [0058], [0060] and related text); 
extracting an image of the video data based on the recognized feature information and recording an extraction time of the image, (see Choi, at least at [0040]-[0041] and related text); and 
sending the video data, the extracted image, and the extraction time of the image to a server (see Choi, at least at [0042]-[0043], [0052], [0058] and related text).
Choi does not specifically disclose waiting for a wait time of a predetermined length,

wherein a starting point of the wait time is an extraction time of a previous image extraction; or
wherein the feature information of the predetermined object comprises an appearance or disappearance of the predetermined object or a change in a number of the predetermined object.
In an analogous art relating to a system for object recognition, Morioka discloses waiting for a wait time of a predetermined length (see Morioka, at least at [0011], [0072]-[0078], [0119], [0125], [0197] and related text),
extracting an image of the video data based on a recognized feature information when the feature information of the predetermined object is recognized and the wait time reaches the predetermined length (the feature information being the attribute information and reasonably corresponding to the feature information of Choi, see Morioka, at least at [0011], [0072]-[0078], [0119], [0125], [0197] and related text); 
wherein a starting point of the wait time is an extraction time of a previous image extraction (see Morioka, at least at [0011], [0072]-[0078], [0119], [0125], [0197] and related text); and
wherein the feature information of the predetermined object comprises an appearance of the predetermined object (see Morioka, at least at [0190]-[0198], and related text).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Choi to include the limitations as taught by 
Regarding claim 2, Choi in view of Morioka discloses storing the video data (see Choi, at least at [0029]-[0030], [0049]-[0050], [0058], [0060] and related text); 
wherein the feature recognition is performed on the stored video data (see Choi, at least at [0029]-[0030], [0049]-[0050], [0058], [0060] and related text).
Regarding claim 3, Choi in view of Morioka discloses wherein the predetermined object is a person, plant, animal, or article (see Choi, at least at [0029] and related text).
Regarding claim 4, Choi in view of Morioka discloses wherein sending the video data, the extracted image, and the extraction time of the image to a server comprises: 
packaging and sending to the server the extracted image and the extraction time of the image (see Choi, at least at [0042]-[0043], [0052], [0058] and related text), but does not specifically disclose packaging and sending to the server the video data separate from the extracted image and the extraction time of the image. However, it is very well-known and common in the art to package and send video data to a server separately from additional data for the advantage of robustly processing and delivering content for a variety of purposes in a manner that optimizes system resources. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Choi in view of Morioka to specifically include the limitations as above for the advantage of robustly processing and delivering content for a variety of purposes in a manner that optimizes system resources.
Regarding claim 5, Choi in view of Morioka does not specifically disclose encrypting the extracted image and the extraction time of the image when the image and the extraction time of the image are being packaged; or encrypting the video data when the video data is being packaged. .

Claims 6-8, 14-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Templeman (of record) in view of Choi (of record) and Morioka (of record).

Regarding claims 6, 8, 14, 16, 18 and 20, Templeman discloses a method for playing video data, the method comprising: 
receiving images corresponding to video data and extraction times of the images from a server (see Templeman, at least at [0020], [0022], [0042]-[0045] and related text);
displaying the images based on the extraction times (see Templeman, at least at [0047]-[0049] and related text); and 
obtaining from the server and playing at least a portion of the video data based on the extraction times of the images in response to receiving a selection of the images from a user (see Templeman, at least at [0047]-[0049] and related text).
Templeman does not specifically disclose wherein the images are extracted based on a recognized feature information of a predetermined object, and the extraction times of the images are recorded when feature information of the predetermined object is recognized and a wait time reaches a predetermined length, wherein a starting point of the wait time is an extraction time of a previous image extraction; or

In an analogous art relating to a system for providing content and information, Choi discloses images extracted based on a recognized feature information of a predetermined object (see Choi, at least at [0029]-[0030], [0049]-[0050], [0058], [0060] and related text), and the extraction times of the images are recorded when feature information of the predetermined object is recognized (see Choi, at least at [0028]-[0029], [0040]-[0042], [0050], [0060] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Templeman to include the limitations as taught by Choi for the advantage of providing desired content and information in a more robust manner that optimizes system resources.
Templeman in view of Choi does not specifically disclose waiting for a wait time of a predetermined length,
extracting an image of the video data based on the recognized feature information and recording an extraction time of the image, when the feature information of the predetermined object is recognized and the wait time reaches the predetermined length; 
wherein a starting point of the wait time is an extraction time of a previous image extraction; or
wherein the feature information of the predetermined object comprises an appearance or disappearance of the predetermined object or a change in a number of the predetermined object.
In an analogous art relating to a system for object recognition, Morioka discloses waiting for a wait time of a predetermined length (see Morioka, at least at [0011], [0072]-[0078], [0119], [0125], [0197] and related text),

wherein a starting point of the wait time is an extraction time of a previous image extraction (see Morioka, at least at [0011], [0072]-[0078], [0119], [0125], [0197] and related text); and
wherein the feature information of the predetermined object comprises an appearance of the predetermined object (see Morioka, at least at [0190]-[0198], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Templeman in view of Choi to include the limitations as taught by Morioka for the advantage of allowing more efficient capturing and extracting of relevant information.
Regarding claims 7 and 15, Templeman in view of Choi and Morioka discloses wherein displaying the images based on the extraction times comprises: creating a timeline and displaying the images on the timeline according to a sequence of the extraction times (see Templeman, at least at [0047]-[0049] and related text).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571)272-9524.  The examiner can normally be reached on M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHENEA DAVIS/Primary Examiner, Art Unit 2421